Filed 11/26/14 P. v. Phipps CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A141179
v.
STEPHEN WILLIAM PHIPPS,                                              (Lake County
                                                                     Super. Ct. No. CR921777)
         Defendant and Appellant.


         Defendant Stephen William Phipps appeals from his conviction and resulting
sentence. The conviction followed defendant’s no contest plea to one count of felonious
driving while under the influence of a drug with injury (Veh. Code, § 23153, subd. (a)),
and his admission to personally inflicting great bodily injury upon two individuals within
the meaning of Penal Code section 12022.7, subdivision (a). Defendant also admitted a
September 2000 prior conviction for driving under the influence. (Veh. Code, § 23152,
subd. (b).)
         Defendant’s counsel has filed an opening brief in which no issues are raised, and
asks this court for an independent review of the record as required by People v. Wende
(1979) 25 Cal.3d 436 (Wende). Counsel has declared that defendant has been notified
that no issues were being raised by counsel on appeal, and that an independent review
under Wende instead was being requested. Defendant was also advised of his right
personally to file a supplemental brief raising any issues he chooses to bring to this
court’s attention. Defendant filed a supplemental brief alleging ineffective assistance of
counsel, and various “errors” in the handling of his case.


                                                             1
       We note that defendant has not obtained a certificate of probable cause, which is
required by Penal Code section 1237.5 when a defendant seeks to appeal from a
judgment entered following a guilty or no contest plea. A certificate is not required when
the notice of appeal states, as defendant’s does here, that the appeal is based upon the
sentence or other matters occurring after the plea that do not affect the validity of the
plea. Accordingly, we have reviewed the whole record pursuant to People v. Wende,
supra, 25 Cal.3d 436 and People v. Kelly (2006) 40 Cal.4th 106, focusing upon grounds
for appeal arising after entry of the plea. Having done so, we conclude that there is no
arguable issue on appeal.
                  Procedural and Material Factual Background of Case
       Defendant was charged in a first amended information dated March 29, 2012, with
one count each of felonious driving while under the influence of a drug with injury (Veh.

Code, § 23153, subd. (a)), felonious possession of methamphetamine (Health          Saf.
Code, § 11377, subd. (a)), misdemeanor being under the influence of a controlled

substance (Health     Saf. Code, § 11550, subd. (a)), and misdemeanor possession of more

than one ounce of marijuana (Health      Saf. Code, § 11357, subd. (c)). As to the charge
of driving under the influence, it was also alleged that defendant had suffered a prior
misdemeanor violation of Vehicle Code section 23152, subdivision (b), and that he
inflicted great bodily injury as to three individuals. (Pen. Code, § 12022.7, subd. (a).)
       On June 18, 2013, defendant entered a plea of nolo contendere to felonious driving
while under the influence of a drug with injury (Veh. Code, § 23153, subd. (a)), admitted
the prior conviction, and admitted two of the three great bodily injury allegations. In
doing so, defendant voluntarily and knowingly waived his constitutional protections and
rights with regard to the charge, including a recognition that he faced a maximum of nine
years in state prison in connection with the plea. In return, the prosecutor, with Harvey
waivers,1 dismissed all other charges.


       1
           People v. Harvey (1979) 25 Cal.3d 754.

                                              2
       At sentencing on February 19, 2014, defendant was placed on supervised
probation for five years with conditions imposed as recorded in the record.
                 Conclusions Based Upon Independent Record Review
       Upon our independent review of the record, we conclude there are no meritorious
issues to be argued, or that require further briefing on appeal.
       We also discern no error in the plea disposition, or during the numerous
proceedings following that plea and conviction. The fines, penalties, and conditions of
probation imposed were supported by the law and facts. At all times defendant was
represented by counsel.
                                      DISPOSITION
       The judgment is affirmed.




                                              3
                                               ______________________
                                                Bolanos, J.*


We concur:


______________________
 Ruvolo, P.J.

______________________
 Rivera, J.




* Judge of the San Francisco City and County Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




                                           4